 



Exhibit 10.3
PATTERSON-UTI ENERGY, INC.
SEVERANCE AGREEMENT
     THIS SEVERANCE AGREEMENT (this “Agreement”) is entered this 31st day of
August 2007, to be effective as of April 9, 2007 (the “Effective Date”), by and
between Patterson-UTI Energy, Inc., a Delaware corporation (the “Company”) and
Douglas J. Wall (the “Employee”). Certain capitalized terms used herein are
defined in Section 18.
     WHEREAS, the Employee was hired on April 9, 2007 as the chief operating
officer of the Company;
     WHEREAS, as an inducement for the Employee to accept the Company’s offer of
employment, the Company agreed to provide the Employee a severance benefit under
certain circumstances; and
     WHEREAS, the Company considers it to be in the best interests of the
Company to enter into a severance agreement with the Employee;
     NOW, THEREFORE, the Company and the Employee agree as follows:
     1. Term of this Agreement. The term of this Agreement shall begin on the
Effective Date and shall terminate on the third anniversary of the Effective
Date; provided, however, following the Employee’s termination by reason of a
Qualifying Termination that occurs prior to the third anniversary of the
Effective Date, this Agreement shall continue in effect with respect to all
rights and obligations accruing as a result of Employee’s termination by reason
of such Qualifying Termination.
2. Payments Upon a Qualifying Termination of Employment.
     (a) If during the term of this Agreement the employment of Employee shall
terminate by reason of a Qualifying Termination, then the Company shall pay to
Employee (or Employee’s beneficiary or estate) as compensation for services
rendered to the Company a lump-sum cash amount equal to $750,000 less any
amounts received by or payable to Employee under Section 7(a)(iii)(3) of the CIC
Agreements or any similar payments under any other change in control agreement
entered into between the Employee and the Company.
     (b) The amount payable under Section 2(a), if any, shall be paid not more
than ten (10) days immediately following the Date of Qualifying Termination;
provided, however, that if, for purposes of section 409A of the Code, the
Employee is determined to be a “specified employee” for the year in which such
Date of Qualifying Termination occurs, such amount shall be paid on the first
business day following the six-month anniversary of the Date of Qualifying
Termination.
     3. Notices. Notices required or permitted to be given by either party
pursuant to this Agreement shall be in writing and shall be deemed to have been
given when delivered personally to the other party or when deposited with the
United States Postal Service as certified or registered mail with postage
prepaid and addressed:
     (i) if to the Employee, at the Employee’s address last shown on the
Company’s records, and

-1-



--------------------------------------------------------------------------------



 



     (ii) if to the Company, at 4510 Lamesa Highway, Snyder, Texas 79549,
directed to the attention of the General Counsel;
     (iii) or, in either case, to such other address as the party to whom or
which such notice is to be given shall have specified by notice given to the
other party.
     4. Release of Claims. Notwithstanding anything to the contrary contained
herein, the Company (or its successor) may condition Employee’s right to receive
severance payments under this Agreement upon the execution and delivery by the
Employee (or Employee’s beneficiary) of a general release in favor of Company
and its successors and affiliates, and their officers, directors and employees,
in such form as the Company may specify. Any payment or benefit that is so
conditioned may be deferred until the expiration of the revocation period
prescribed by the Age Discrimination in Employment Act of 1967, as amended (or
any similar revocation period then in effect).
     5. Costs; Breach. If it is necessary for the Company to commence litigation
against Employee for breach of this Agreement or for Employee to enforce his
rights under this Agreement by reason of a dispute, breach or default by Company
hereunder, then, the losing party will in all cases be responsible for the
prevailing party’s and his or its reasonable attorneys fees, costs and expenses
incurred in connection with the litigation or arbitration.
     6. Binding Effect; Successors. This Agreement shall be binding upon and
shall inure to the benefit of the Company and its successors and assigns, and
shall inure to the benefit of and be binding upon Employee and his executors,
administrators, heirs, and legal representatives. The Employee may not transfer,
sell or otherwise assign his rights, obligations, or benefits under this
Agreement.
     7. Withholding Taxes. The Company may withhold from all payments to be paid
to the Employee pursuant to this Agreement all taxes that, by applicable federal
or state law, the Company is required to so withhold.
     8. Amendment and Waiver. No provision of this Agreement may be amended or
waived (whether by act or course of conduct or omission or otherwise) unless
that amendment or waiver is by written instrument signed by the parties hereto.
No waiver by either party of any breach of this Agreement shall be deemed a
waiver of any other or subsequent breach.
     9. Governing Law. The validity, interpretation, construction and
enforceability of this Agreement shall be governed by the laws of the State of
Texas, exclusive of the conflict of laws provisions thereof.
     10. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
     11. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute the
same instrument.
12. Other Employment Arrangements.
     (a) This Agreement does not affect the Employee’s existing or future
employment arrangements with the Company, except as specifically provided
herein. The Employee’s employment with the Company

-2-



--------------------------------------------------------------------------------



 



shall continue to be governed by the Employee’s existing or future employment
agreements with the Company, if any, or, in the absence of any employment
agreement, shall continue to be at the will of the Board of Directors of the
Company or, if the Employee is not an officer of the Company at the time of the
termination of the Employee’s employment with the Company, the will of the Chief
Executive Officer of the Company, except that if the Employee’s employment with
the Company is terminated (whether by the Employee or the Company), then the
Employee shall be entitled to receive certain benefits, if any, as provided in
this Agreement.
     (b) Nothing in this Agreement shall prevent or limit the Employee’s
continuing or future participation in any plan, program, policy or practice of
or provided by the Company or any of its affiliates and for which the Employee
may qualify, nor shall anything herein limit or otherwise affect such rights as
the Employee may have under any other contract or agreement with the Company or
any of its affiliates. Amounts which are vested benefits or which the Employee
is otherwise entitled to receive under any plan, program, policy or practice of
or provided by, or any contract or agreement with, the Company or any of its
affiliates at or subsequent to the date of termination of the Employee’s
employment with the Company shall be payable or otherwise provided in accordance
with such plan, program, policy or practice or contract or agreement except as
explicitly modified by this Agreement.
     13. Survival. Except as otherwise set forth herein, all obligations of the
parties under this Agreement which expressly, or by their nature, survive the
expiration or termination of this Agreement shall continue in full force and
effect subsequent to and notwithstanding the expiration or termination of the
Employee’s employment until they are satisfied in full or by their nature
expire.
     14. Arbitration. Except as otherwise explicitly provided in Section 11 of
the CIC Agreement, any dispute between the parties arising out of this
Agreement, whether as to this Agreement’s construction, interpretation or
enforceability or as to any party’s breach or alleged breach of any provision of
this Agreement, shall be submitted to arbitration in accordance with the
following procedures:
     (i) Either party may demand such arbitration by giving notice of that
demand to the other party. The notice shall state (x) the matter in controversy,
and (y) the name of the arbitrator selected by the party giving the notice.
     (ii) Not more than 15 days after such notice is given, the other party
shall give notice to the party who demanded arbitration of the name of the
arbitrator selected by the other party. If the other party shall fail to timely
give such notice, the arbitrator that the other party was entitled to select
shall be named by the Arbitration Committee of the American Arbitration
Association. Not more than 15 days after the second arbitrator is so named, the
two arbitrators shall select a third arbitrator. If the two arbitrators shall
fail to timely select a third arbitrator, the third arbitrator shall be named by
the Arbitration Committee of the American Arbitration Association.
     (iii) The dispute shall be arbitrated at a hearing that shall be concluded
within ten days immediately following the date the dispute is submitted to
arbitration unless a majority of the arbitrators shall elect to extend the
period of arbitration. Any award made by a majority of the arbitrators (x) shall
be made within ten days following the conclusion of the arbitration hearing,
(y) shall be conclusive and binding on the parties, and (z) may be made the
subject of a judgment of any court having jurisdiction.
     (iv) All expenses of the arbitration shall be borne by the losing party.

-3-



--------------------------------------------------------------------------------



 



     The agreement of the parties contained in the foregoing provisions of this
Section 14 shall be a complete defense to any action, suit or other proceeding
instituted in any court or before any administrative tribunal with respect to
any dispute between the parties arising out of this Agreement.
     15. Deferred Compensation—Section 409A of the Code.
     This Agreement is intended to meet the requirements of section 409A of the
Code and shall be administered in a manner that is intended to meet those
requirements and shall be construed and interpreted in accordance with such
intent. To the extent that a payment hereunder is subject to section 409A of the
Code, except as the Board of Directors of the Company and Employee otherwise
determine in writing, the payment shall be paid in a manner that will meet the
requirements of section 409A of the Code, including regulations or other
guidance issued with respect thereto, such that the payment shall not be subject
to the additional tax or interest applicable under section 409A of the Code.
     16. Offer Letter. The Employee and the Company hereby acknowledge that this
Agreement is the severance agreement contemplated by the offer letter provided
to the Employee in connection with his employment by the Company.
     17. Section Headings. Section headings are for convenience only and shall
not define or limit the provisions of this Agreement.
     18. Definitions.
     (a) “Cause” means the occurrence of any of the following events:
     (i) gross negligence or willful misconduct in connection with his duties or
in the course of his employment with the Company;
     (ii) an act of fraud, embezzlement or theft in connection with his duties
or in the course of his employment with the Company;
     (iii) intentional wrongful damage to property of the Company;
     (iv) intentional wrongful disclosure of secret processes or confidential
information of the Company;
     (v) an act leading to a conviction of a felony or a misdemeanor involving
moral turpitude; or
     (vi) a material breach by Employee of any agreement with the Company.
For purposes of this definition, no act, or failure to act, on the part of the
Employee shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done, or
omitted to be done, by the Employee not in good faith and without reasonable
belief that his action or omission was in the best interest of the Company.
     (b) “CIC Agreement” means the Patterson-UTI Energy, Inc. Change in Control
Agreement, dated August 31, 2007, by and between Employee and Company.

-4-



--------------------------------------------------------------------------------



 



     (c) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     (d) “Date of Qualifying Termination” means the effective date on which
Employee’s employment by the Company terminates due to a Qualifying Termination
as specified in a prior written notice by the Company or Employee, as the case
may be, to the other, delivered pursuant to Section 3.
     (e) “Qualifying Termination” means a termination of Employee’s Employment
(1) by the Company for any reason other than Cause or (2) by the Employee due to
the Company reducing his annual base salary to an amount that is less than
$450,000 per year; provided, however, that a termination by the Employee due to
a reduction in his annual base salary shall not be a Qualifying Termination
unless (A) Employee gives the Board of Directors of the Company written notice
of his objection to such reduction within thirty (30) days after the later of
the approval or occurrence of the reduction, (B) such reduction is not corrected
by the Company within thirty (30) days of its receipt of such notice and
(C) Employee resigns his employment with the Company and its subsidiaries not
more than thirty (30) days following the expiration of the 30-day period
described in the foregoing clause (B). For the avoidance of doubt, the following
do not constitute a Qualifying Termination under this Agreement: a termination
of Employee’s employment (1) by the Company for Cause, (2) as a result of
Employee’s death or (3) by the Company due to Employee’s inability to discharge
his duties to the Company for a period of ninety (90) or more consecutive days
by reason of physical or mental illness, injury, or incapacity, which illness,
injury or incapacity is reasonably expected to (or does in fact) continue for
six (6) months or more, or (4) by Employee for any reason other than due to the
Company reducing his annual base salary to an amount that is less than $450,000.
[SIGNATURE PAGE TO FOLLOW]

-5-



--------------------------------------------------------------------------------



 



     This Agreement contains provisions requiring arbitration of disputes. By
signing this Agreement, Employee acknowledges that: he has read the entire
Agreement; he has received a copy of the Agreement; he has had the opportunity
to ask questions and consult counsel or other advisors about its terms; and he
agrees to be bound by it.
     IN WITNESS WHEREOF, the Company and Employee have executed this Agreement
this 31st day of August 2007, to be effective as of the Effective Date.

         
 
  PATTERSON-UTI ENERGY, INC.    
 
       
 
  /s/ John E. Vollmer III
 
John E. Vollmer III    
 
  Senior Vice President – Corporate Development and    
 
  Chief Financial Officer    
 
       
 
  DOUGLAS J. WALL    
 
       
 
  /s/ Douglas J. Wall
 
   

-6-